Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 13, 14, 16 are objected to because of the following informalities: 
	Claim 13, line 1, “ wherein determining the synchronization point” should be – wherein the determining the synchronization point—
	Claim 14, line 1, “ wherein determining the synchronization point” should be – wherein the determining the synchronization point—
	Claim 16, line 1, “wherein activating the transistor device” should be –wherein the activating the transistor device--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1–20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10727697. Although the claims at issue are not identical, they are not patentably distinct from each other because  Claims of US patent 10727697 anticipates the claims of current application.

Current Claims
Claims of 10727697
1. An apparatus for receiving power in a wireless power transfer system, comprising:
a power receiving element;
a tuning and current doubler circuit operably coupled to the power receiving element, wherein the tuning and current doubler circuit includes at least two diodes and at least one inductor;
a power flow controller circuit including a transistor device operably coupled to the tuning and current doubler circuit; and

a controller operably coupled to the power receiving element and the power flow controller circuit and configured to detect a signal in the power receiving element and to synchronize the power flow controller circuit based on the signal.


a power receiving element;
a tuning and current doubler circuit operably coupled to the power receiving element wherein the tuning and current doubler circuit includes at least one capacitor, at least two diodes and at least two inductors;
a power flow controller circuit including a first transistor device and a second transistor device each operably coupled to the tuning and current doubler circuit; and
a controller operably coupled to the power receiving element and the power flow controller circuit and configured to detect a signal in the power receiving element and to synchronize the power flow controller circuit based on the signal.

synchronize the power flow controller circuit based on a negative zero crossover point in the signal.

2. The apparatus of claim 1 wherein the controller is configured to synchronize the power flow controller circuit based on a negative zero crossover point in the signal.
3. The apparatus of claim 1 wherein the controller is configured to synchronize the power flow controller circuit based on a positive zero crossover point in the signal.
3. The apparatus of claim 1 wherein the controller is configured to synchronize the power flow controller circuit based on a positive zero crossover point in the signal.
4. The apparatus of claim 1 further comprising a power output operably coupled to the power flow controller circuit.
4. The apparatus of claim 1 further comprising a power output operably coupled to the power flow controller circuit.
5. The apparatus of claim 4 wherein the power output includes a battery.
5. The apparatus of claim 4 wherein the power output includes a battery.
6. The apparatus of claim 1 wherein the signal in the power receiving element is a voltage signal in the power receiving element.
6. The apparatus of claim 1 wherein the signal in the power receiving element is a voltage signal in the power receiving element.
7. The apparatus of claim 6 wherein a frequency of the voltage signal is in a range of 80 to 90 kHz.
7. The apparatus of claim 6 wherein a frequency of the voltage signal is in a range of 80 to 90 kHz.
8. The apparatus of claim 1 wherein the controller is configured to determine a duty cycle of the power flow controller circuit.
8. The apparatus of claim 1 wherein the controller is configured to determine a duty cycle of the power flow controller circuit.
9. The apparatus of claim 8 wherein the duty cycle is based on an inductor current value in the tuning and current doubler circuit.
9. The apparatus of claim 8 wherein the duty cycle is based on inductor current value in the tuning and current doubler circuit.
10. The apparatus of claim 1 wherein the signal is a current signal in the power receiving element.
10. The apparatus of claim 1 wherein the signal is a current signal in the power receiving element.
11. The apparatus of claim 1 wherein the power receiving element receives power via an inductive coupling with a transmitter.
11. The apparatus of claim 1 wherein the power receiving element receives power via an inductive coupling with a transmitter.
12. A method of controlling a receiver in a wireless power transfer system, comprising:
detecting a signal in a power receiving element, wherein the signal is at an operating frequency;
determining a synchronization point in the signal;
activating a transistor device in a power flow controller based on the synchronization point and the operating frequency; and

wherein a tuning and current doubler circuit is operably coupled to the power receiving element and includes at least two diodes and at least one inductor.


detecting a signal in a power receiving element, wherein the signal is at an operating frequency;
determining a synchronization point in the signal;
activating a first transistor device and a second transistor device in a power flow controller based on the synchronization point and the operating frequency; and
wherein a tuning and current doubler circuit is operably coupled to the power receiving element and includes at least one capacitor, at least two diodes and at least two inductors.

determining the synchronization point includes determining a negative zero voltage crossing point in the signal.
13. The method of claim 12 wherein determining the synchronization point includes determining a negative zero voltage crossing point in the signal.
14. The method of claim 12 wherein determining the synchronization point includes determining a positive zero voltage crossing point in the signal
14. The method of claim 12 wherein determining the synchronization point includes determining a positive zero voltage crossing point in the signal.
15. The method of claim 12 further comprising:
determining a power receiving element inductance value;
determining a power flow controller duty cycle based on the power receiving element inductance value; and
activating the transistor device in the power flow controller based at least in part on the power flow controller duty cycle.

15. The method of claim 12 further comprising:
determining a power receiving element inductance value;
determining a power flow controller duty cycle based on the power receiving element inductance value; and
activating the first transistor device and the second transistor device in the power flow controller based at least in part on the power flow controller duty cycle.

16. The method of claim 12 wherein activating the transistor device in the power flow controller includes controlling a drain to source voltage in the transistor device based on the synchronization point and the operating frequency.
16. The method of claim 12 wherein activating the first transistor device and the second transistor device in the power flow controller includes controlling a drain to source voltage in the first transistor device and the second transistor device based on the synchronization point and the operating frequency.
17. The method of claim 12 wherein the signal is a voltage signal in the power receiving element.
17. The method of claim 12 wherein the signal is a voltage signal in the power receiving element.
18. The method of claim 12 further comprising:
determining an electrical current output to a battery, wherein the battery is operably coupled to the power flow controller via an output filter;
determining a power flow controller duty cycle based on the electrical current output; and
activating the transistor device in the power flow controller based at least in part on the power flow controller duty cycle.

18. The method of claim 12 further comprising:
determining an electrical current output to a battery, wherein the battery is operably coupled to the power flow controller via an output filter;
determining a power flow controller duty cycle based on the electrical current output; and
activating the first transistor device and the second transistor device in the power flow controller based at least in part on the power flow controller duty cycle.

19. The method of claim 18 wherein the power flow controller duty cycle is between 0% and 50%.
19. The method of claim 18 wherein the power flow controller duty cycle is between 0% and 50%.
20. A non-transitory processor-readable storage medium comprising instructions for controlling a receiver in a wireless power transfer, comprising:
detecting a signal in a power receiving element, wherein the signal is at an operating frequency;
code for determining a synchronization point in the signal; and
code for activating a transistor in a power flow controller based on the synchronization point and the operating frequency, 

wherein a tuning and current doubler circuit is operably coupled to the power receiving element and includes at least two diodes and at least one inductor.


detecting a signal in a power receiving element, wherein the signal is at an operating frequency;
code for determining a synchronization point in the signal;
code for activating a first transistor device and a second transistor device in a power flow controller based on the synchronization point and the operating frequency, and
wherein a tuning and current doubler circuit is operably coupled to the power receiving element and includes at least one capacitor, at least two diodes and at least two inductors.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention 


	5. Claims 1-8, 11-14, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boys ( WO 2015/093990 A1)  in view of Peterson (US 5,181,159).
	With regard to claim 1, Boys teaches an apparatus for receiving power in a wireless power transfer system, comprising:
a power receiving element ( e.g., L1, Fig. 5) (This element is interpreted under 35 U.S.C. 112(f) as the inductance created by a coil and/or other inductor according to para [0045] of applicant’s specification).
	a tuning and current doubler circuit ( e.g., C1, D2, D3, L2, L3, Fig. 5)  operably coupled to the power receiving element ( e.g., L1, Fig. 5), wherein the tuning and current doubler circuit includes at least two diodes ( e.g., D2, D3, Fig. 5) and at least one inductor ( L2, Fig. 5);
a power flow controller circuit including a transistor device ( e.g., S1 or S2, Fig. 5) operably coupled to the tuning and current doubler circuit ( e.g., C1, D2, D3, L2, L3, Fig. 5); and
	Boys does not explicitly teach a controller operably coupled to the power receiving element and the power flow controller circuit and configured to detect a signal in the power receiving element and to synchronize the power flow controller circuit based on the signal.
	However, Peterson teaches a controller ( e.g., D2, D3, IC1, 2, 3, 14, Fig. 1) operably coupled to the power receiving element ( e.g., 12 receives power from 10, Fig. 1, and Boys teaches about the power receiving element)  and the power flow controller circuit ( e.g., Q1, Fig. 1) and configured to detect a signal in the power receiving element  ( input signal from 10 at J1, J2, Fig. 1) and to synchronize the power flow controller circuit based on the signal ( see Fig. 1, the switch Q1 is controlled  by the  input signal from 10 at J1, J2 and aligned with the input signal from 10 , Fig. 1)

	With regard to claim 2, the combination of Boys and Peterson teaches all the limitations of claim 1. 
	Boys does not teach the controller is configured to synchronize the power flow controller circuit based on a negative zero crossover point in the signal.
	However, Peterson teaches synchronize the power flow controller circuit based on a negative zero crossover point in the signal ( col 4, line 1-15, the second interval of active operation which continues from a fixed angle α2 before the terminal cross-over to the terminal cross over, see Fig. 3B, the end of α2 angle is a negative zero cross point of the voltage from J1 and J2, (note that voltage at J1 and J2 would be a full wave before rectify by 13, and Fig. 3B is rectified half wave).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boys, to synchronize the power flow controller circuit based on a negative zero crossover point in the signal, as taught by Peterson,  in order to use a very simple circuit providing an improved power factor, reduced current waveform distortion, improve the signal quality of the system ( col 2, line 30-35, col 8, line 15-27 of Peterson).
	With regard to claim 3, the combination of Boys and Peterson teaches all the limitations of claim 1.

	However, Peterson teaches the controller is configured to synchronize the power flow controller circuit based on a positive zero crossover point in the signal ( col 3, line 60-68,The first active interval starts at the initial cross over and continues until a first angle α1  in the rectified AC waveform is reached. See Fig. 3B, the beginning of α1 is a positive zero cross over point).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boys, to synchronize the power flow controller circuit based on a positive zero crossover point in the signal, as taught by Peterson,  in order to use a very simple circuit providing an improved power factor, reduced current waveform distortion, improve the signal quality of the system ( col 2, line 30-35, col 8, line 15-27 of Peterson).
	With regard to claim 4, the combination of Boys and Peterson teaches all the limitations of claim 1, Boys further teaches a power output ( Vload, Fig. 5)  operably coupled to the power flow controller circuit ( e.g., S2, S1, Fig. 5). Peterson also teaches a power output ( J3, J4, Fig. 1) operably coupled to the power flow controller circuit ( Q1, Fig. 1).
	With regard to claim 5, the combination of Boys and Peterson teaches all the limitations of claim 4,  Boys further teaches wherein the power output includes a battery ( the load can be a battery, page 2, line 10–15).
	With regard to claim 6, the combination of Boys and Peterson teaches all the limitations of claim 1, Peterson further teaches  the signal in the power receiving element is a voltage signal in the power receiving element ( see the voltage signal from 12 coupled to the controller D2/D2, IC 1, 2, 3, Fig. 1, see col 6, line 30-40 the voltage coupled from the input terminal of J1, J2).
	With regard to claim 7, the combination of Boys and Peterson teaches all the limitations of claim 6, Boys further teaches a frequency of the voltage signal is about 40 kHz ( page 1, line 20-25).
	 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  Claim 1, to configure the frequency of the voltage signal in the range of 80-90KHz,    in order to function at a specific frequency ,  satisfy the user’s specific requirement, and improve the user’s experience.
Further, Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  In this case, the functionality of the device regardless the operating frequency of the system does not change.  Further, it is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to make modification of the operating range of Boys as required by the current claim.
	With regard to claim 8, the combination of Boys and Peterson teaches all the limitations of claim 1.
	Boys does not teach the controller is configured to determine a duty cycle of the power flow controller circuit.
	However, Peterson teaches the controller is configured to determine a duty cycle of the power flow controller circuit ( col 3, line 60-68, col 4, 1-15, The first active interval starts at the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 1, to determine a duty cycle of the power flow controller circuit, as taught by Peterson,  in order to use a very simple circuit providing an improved power factor, reduced current waveform distortion, improve the signal quality of the system ( col 2, line 30-35, col 8, line 15-27 of Peterson).
	With regard to claim 11, the combination of Boys and Peterson teaches all the limitations of claim 1,  Boys further teaches wherein the power receiving element receives power via an inductive coupling ( page 2, line 15-20 inductive coupling).with a transmitter  ( LT, Fig. 2)
	With regard to claim 12,  Boys teaches a method of controlling a receiver in a wireless power transfer system ( see Fig. 5), comprising:
detecting a signal in a power receiving element ( signal from L1, Fig. 5) This element is interpreted under 35 U.S.C. 112(f) as the inductance created by a coil and/or other inductor according to para [0045] of applicant’s specification),  wherein the signal is at an operating frequency( a frequency of the voltage signal is about 40 kHz ( page 1, line 20-25);
a tuning and current doubler circuit ( e.g., D2, D3 L2, L3, Fig. 5)  operably coupled to the power receiving element ( e.g., L1, Fig. 5) and includes at least two diodes ( e.g., D2, D3, Fig. 5) and at least one inductor ( L2, Fig. 5).

	However, Peterson teaches determining a synchronization point ( cross over point in waveform, Fig. 3B)  activating a transistor device ( e.g., Q1, Fig. 1) in the signal in a power flow controller based on the synchronization point and the operating frequency (col 3, line 60-68,The first active interval starts at the initial cross over and continues until a first angle α1  in the rectified AC waveform is reached. Col 4, line 1-15, the second interval of active operation which continues from a fixed angle a2 before the terminal cross-over to the terminal cross over activating a transistor device, this teaches active transistor based on synchronization point, and also aligned with the frequency of the received signal, also  see Fig. 1, the switch Q1 is controlled  by the  input signal from 10 at J1, J2 and aligned with the operating frequency of 10, Fig. 1)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boys, to determine a synchronization point in the signal; activate a transistor device in a power flow controller based on the synchronization point and the operating frequency, as taught by Peterson,  in order to use a very simple circuit providing an improved power factor, reduced current waveform distortion, improve the signal quality of the system ( col 2, line 30-35 of Peterson).
	With regard to claim 13, the combination of Boys and Peterson teaches all the limitations of claim 12. 
	Boys does not teach determining the synchronization point includes determining a negative zero voltage crossing point in the signal.
	However, Peterson teaches determining the synchronization point includes determining a negative zero voltage crossing point in the signal ( col 4, line 1-15, the second interval of 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boys, to determine a negative zero voltage crossing point in the signal, as taught by Peterson,  in order to use a very simple circuit providing an improved power factor, reduced current waveform distortion, improve the signal quality of the system ( col 2, line 30-35, col 8, line 15-27 of Peterson).
	With regard to claim 14, the combination of Boys and Peterson teaches all the limitations of claim 12.
	Boys does not teach determining the synchronization point includes determining a positive zero voltage crossing point in the signal.
	However, Peterson teaches determine the synchronization point includes determining a positive zero voltage crossing point in the signal ( col 3, line 60-68,The first active interval starts at the initial cross over and continues until a first angle α1  in the rectified AC waveform is reached. See Fig. 3B, the beginning of α1 is a positive zero cross over point).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boys, to determine the synchronization point includes determining a positive zero voltage crossing point in the signal, as taught by Peterson,  in order to use a very simple circuit providing an improved power factor, reduced current waveform distortion, improve the signal quality of the system ( col 2, line 30-35, col 8, line 15-27 of Peterson).
	With regard to claim 16, the combination of Boys and Peterson teaches all the limitations of claim 12, Peterson further teaches controlling a drain to source voltage in the α1  in the rectified AC waveform is reached. Col 4, line 1-15, the second interval of active operation which continues from a fixed angle a2 before the terminal cross-over to the terminal cross over activating a transistor device, this teaches active transistor based on synchronization point, and also aligned with the frequency of the received signal, also  see Fig. 1, the switch Q1 is controlled  by the  input signal from 10 at J1, J2 and aligned with the operating frequency of 10, Fig. 1).
	With regard to claim 17, the combination of Boys and Peterson teaches all the limitations of claim 12, Peterson further teaches the signal is a voltage signal in the power receiving element (see the voltage signal from 12 coupled to the controller D2/D2, IC 1, 2, 3, Fig. 1, see col 6, line 30-40 the voltage coupled from the input terminal of J1, J2).
	With regard to claim 20, Boys teaches a non-transitory processor-readable storage medium comprising instructions ( see page 14, line 1-10, processor which may comprise a microcontroller executing embedded software programmed to implement the system and perform the methods of the invention described herein. for controlling a receiver in a wireless power transfer) , comprising: Code for detecting a signal in a power receiving element ( signal from L1, Fig. 5), wherein the signal is at an operating frequency( a frequency of the voltage signal is about 40 kHz ( page 1, line 20-25); a tuning and current doubler circuit ( e.g., C1, D2, D3, L2, L3, Fig. 5)  operably coupled to the power receiving element ( e.g., L1, Fig. 5) and includes at least two diodes ( e.g., D2, D3, Fig. 5) and at least one inductor ( L2, Fig. 5).
	Boys does not teach determining a synchronization point in the signal;

	However, Peterson teaches determining a synchronization point ( cross over point in waveform, Fig. 3B)  activating a transistor device ( e.g., Q1, Fig. 1) in the signal in a power flow controller based on the synchronization point and the operating frequency (col 3, line 60-68,The first active interval starts at the initial cross over and continues until a first angle α1  in the rectified AC waveform is reached. Col 4, line 1-15, the second interval of active operation which continues from a fixed angle a2 before the terminal cross-over to the terminal cross over activating a transistor device, this teaches active transistor based on synchronization point, and also aligned with the frequency of the received signal, also  see Fig. 1, the switch Q1 is controlled  by the  input signal from 10 at J1, J2 and aligned with the operating frequency of 10, Fig. 1)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boys, to determine a synchronization point in the signal; activate a transistor device in a power flow controller based on the synchronization point and the operating frequency, as taught by Peterson,  in order to use a very simple circuit providing an improved power factor, reduced current waveform distortion, improve the signal quality of the system ( col 2, line 30-35 of Peterson).

6. Claims 9, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boys ( WO 2015/093990 Al)  and Peterson (US 5,181,159) in further view of Keeling (US 20140054970)
	With regard to claim 9, the combination of Boys and Peterson teaches all the limitations of claim 8, but not the duty cycle is based on an inductor current value in the tuning and current doubler circuit.
Ldc related to D ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 8, to configure the duty cycle to be based on an inductor current value in the tuning and current doubler circuit.
, as taught by Keeling,  in order to maintain voltage and/or current across the receive circuit  substantially constant. An advantage of maintaining a substantially constant base current on the receiver is that wireless power transmitters may transmit power to multiple receivers at the same time, despite variations in battery voltages for individual receivers, [0062] of Keeling, and also  the losses may be more easily determined, and design of the receive circuit may be optimized for this resonant current and/or voltage ([0072] of Keeling)
	With regard to claim 15, the combination of Boys and Peterson teaches all the limitations of claim 12, but not  determining a power receiving element inductance value;
determining a power flow controller duty cycle based on the power receiving element inductance value; and activating the transistor device in the power flow controller based at least in part on the power flow controller duty cycle.
	However, Keeling teaches determining a power receiving element inductance value( L2, Fig. 4); determining a power flow controller duty cycle based on the power receiving element inductance value ( see equation (1)-(4) [0064]-[0066]D is based on ILdc, and ILdc based on L2); and activating the transistor device in the power flow controller based at least in part on the power flow controller duty cycle ( see Fig. 4, Duty cycle controller on the switch).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, to determine a 
	With regard to claim 18, the combination of Boys and Peterson teaches all the limitations of claim 12, but not  determining an electrical current output to a battery, wherein the battery   is operably coupled to the power flow controller via an output filter; determining a power flow controller duty cycle based on the electrical current output; and activating the transistor device in the power flow controller based at least in part on the power flow controller duty cycle.
	However, Keeling teaches determining an electrical current output ( Idc, Fig. 4)  to a battery ( e.g., 407, Fig. 4) , wherein the battery ( 407, Fig. 4)  is operably coupled to the power flow controller ( 412, Fig. 4)  via an output filter ( Peterson teaches about the output filter C2 through the output in Fig. 1 to filter the noise); determining a power flow controller duty cycle ( 412 decide the D, Fig. 4)  based on the electrical current output ( Idc, Fig. 4) ; and activating the transistor device ( e.g., S1, Fig. 4) in the power flow controller based at least in part on the power flow controller duty cycle ( e.g., 412 control the duty cycle Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, to determine an electrical current output to a battery, wherein the battery   is operably coupled to the power flow controller via an output filter; determine a power flow controller duty cycle based on the 
	With regard to claim 19, the combination of Boys, Peterson  and Keeling teaches about all the limitations of claim 18, and Keeling further teaches the power flow controller duty cycle is between 0% and 50% ( see Fig. 7, D is between 0%~50%).

7. Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boys ( WO 2015/093990 A1)  and Peterson (US 5,181,159) in further view of Lida (US 6137700 A).
	With regard to claim 10, the combination of Boys and Peterson teaches all the limitations of claim 1, but not  wherein the signal is a current signal in the power receiving element 
	However, Lida teaches the signal is a current signal in the power receiving element ( Fig. 4(a) input current detection).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 1, to determine the signal to be a current signal in the power receiving element, as taught by Lida,  in order to select another standard parameter for synchronization process, satisfy the user’s desire or specification, and improve the user’s experience ( see col 2, line 40-45, different parameter such as voltage, current can be used to control depending on the choice). 
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shao (US 20060279972 A1) teaches about a current doubler with two switches.
	XU (US20040145920) teaches a power converter having a primary circuit (e.g. full bridge) and a secondary circuit (e.g. current doubler) has switches in the secondary circuit that are controlled by a drive circuit.
	Lisi (US20120170337A1) teaches Voltage multiplication in a wireless receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
        /PINPING SUN/Primary Examiner, Art Unit 2836